De Vries, Judge,
delivered the opinion of the court:
The importation was of (1) water colors in lacquered tin boxes and (2) small circular mirrors with ball puzzles in reverse in tin frames about 2¿ inches in diameter invoiced as “ mirror puzzles.” There is no controversy made here as to the former, and accordingly the board’s decision that there was no proof below to controvert the collector’s return is affirmed. The mirror puzzles were classified by the collector as toys under paragraph 342 of the tariff act of 1913. The appraiser had reported in answer to the protest that “the merchandise consisted of small circular mirrors with a ball puzzle on reverse side, designed for the amusement of children.” On the hearing before the board no testimony was offered in rebuttal by the protestant, who contented himself with introducing a sample, which is before the court, and stating the invoice designation as “ mirror puzzles.”
We do not think the record affords sufficient evidence warranting a reversal of the decision of the collector. The decision of the board is therefore reversed.